Exhibit 10.5

 

CUBIST PHARMACEUTICALS, INC.

2014 OMNIBUS INCENTIVE PLAN

 

RESTRICTED STOCK UNIT AGREEMENT

FOR U.S. PARTICIPANTS (EMPLOYEES)

 

This Restricted Stock Unit Agreement (the “Agreement”) governs an award (the
“Award”) of restricted stock units (“RSUs”) to employees of Cubist
Pharmaceuticals, Inc. (the “Company”) who have been selected for participation
(each such employee, a “Participant”) under the Company’s 2014 Omnibus Incentive
Plan (as amended from time to time, the “Plan”).  The details of an Award made
to a Participant will be set forth in a letter from the Participant’s manager or
other written communication from the Company (a “Notice”).

 

In consideration of the premises and the mutual covenants contained in this
Agreement and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Participant
agree as follows:

 

1.              Relationship to the Plan.  The Participant specifically
understands and agrees that the Award is being issued under the Plan, a copy of
which the Participant acknowledges he or she has read and understands and by
which Plan the Participant agrees to be bound.  The provisions of the Plan are
incorporated into this Agreement by reference.

 

2.              Grant of Award.  The Participant will be notified of his or her
Award through a Notice.  The Notice will contain, among other things, the number
of RSUs subject to the Award and the grant date of the Award (such date, the
“Grant Date”).  The Award consists of a contingent entitlement of the
Participant to receive one share of Stock with respect to each RSU forming part
of the Award, as set forth in the Notice, subject to the terms and conditions of
this Agreement and the Plan.  For the avoidance of doubt, the total number of
RSUs subject to the Award, as set forth in the Notice, is subject to adjustment
pursuant to Section 7 of the Plan.  The Participant is required to acknowledge
and accept the terms of this Agreement and the Plan in the manner set forth in
Section 18 within the time period specified in the Notice.

 

3.              Meaning of Certain Terms.  Except as otherwise defined herein,
all capitalized terms used herein have the same meaning as in the Plan.

 

4.              Vesting and Settlement of Award.  Unless earlier terminated or
forfeited, the Award will vest as to 25% of the RSUs on each of the first,
second, third and fourth anniversaries of the Grant Date (each a “Vesting
Date”), provided that the Participant remains continuously Employed through the
applicable Vesting Date.  The Company will be obligated to deliver to the
Participant such number of shares of Stock equal to the number of RSUs that vest
in accordance with this Section 4 as soon as practicable following the Vesting
Date and in all events within sixty (60) days following the Vesting Date.

 

5.              Termination of the Award.

 

a.              If the Participant’s Employment ceases for any reason prior to a
Vesting Date, all unvested RSUs subject to the Award will be immediately
forfeited upon such termination without any consideration due to the
Participant.

 

b.              The Administrator may cancel, rescind, withhold or otherwise
limit or restrict the Award or the RSUs at any time if the Participant breaches
any agreement with the Company or an Affiliate with respect to non-competition,
non-solicitation, or non-hire.

 

6.              Prohibitions on Transfer and Sale.  Except as permitted by the
Plan, the Award shall not be assigned, pledged or transferred in any way
(whether by operation of law or otherwise) and shall not be subject to
execution, attachment or any similar process.  Any attempted transfer,
assignment, pledge or other disposition of the Award, the RSUs or of any rights
granted under this Agreement that is contrary to the provisions of the Plan or
this Section 6, or the levy of any attachment or similar process upon the Award,
shall be null and void.  Except as permitted by the Plan, the shares of Stock to
be issued pursuant to this Agreement shall be issued, during the Participant’s
lifetime, only to the Participant (or, in the event of legal incapacity or
incompetence, to the Participant’s guardian or representative).

 

7.              Securities Law Compliance.  The Participant specifically
acknowledges and agrees that any sales of shares of Stock issued hereunder shall
be sold in accordance with the requirements of the Securities Act of 1933, as
amended.

 

--------------------------------------------------------------------------------


 

8.              Rights as a Stockholder.  The Participant shall have no rights
as a stockholder, including voting and dividend rights, until the shares of
Stock (if any) are delivered to the Participant in accordance with Section 4 of
this Agreement.

 

9.              Tax Liability of the Participant and Payment of Taxes.

 

a.              The Participant acknowledges and agrees that any income or other
taxes with respect to the Award or the shares of Stock to be issued pursuant to
this Agreement or otherwise sold shall be the Participant’s responsibility.

 

b.              The Participant acknowledges and agrees that the Participant’s
rights hereunder, including the right to be issued shares of Stock upon the
vesting and settlement of the RSUs (or any portion thereof), are subject to the
Participant’s promptly paying, or in respect of any later requirement of
withholding being liable, promptly paying at such time as such withholdings are
due, all taxes required to be withheld, if any.

 

c.               The Participant is responsible for satisfying all applicable
tax and withholding obligations with respect to the Award in cash or by such
other means that are acceptable to the Administrator and no shares of Stock will
be transferred unless and until all applicable tax and withholding obligations
have been satisfied.

 

10.       Data Authorization.  The Participant authorizes the Company to use and
disclose to any agent administering the Plan or providing recordkeeping services
with respect to the Plan such information and data as the Company shall request
in order to facilitate the grant of the Award, the administration of the Award
and the administration of the Plan, and the Participant waives any data privacy
rights he or she may have with respect to such information or the sharing of
such information.

 

11.       Recovery of Compensation.  The RSUs, any shares of Stock delivered
hereunder and any gains or other amounts realized in respect of such RSUs or
shares of Stock shall be subject to recoupment by the Company to the extent
required to comply with (a) applicable law or regulation or the rules of the
stock exchange on which the Stock is traded or (b) any applicable Company
clawback or recoupment policy as in effect from time to time.

 

12.       Notices.  Notices required or permitted by the terms of this Agreement
or the Plan shall be given by the Company and the Participant as set forth in
the Plan.

 

13.       Benefit of Agreement.  Subject to the provisions of the Plan and the
other provisions hereof, this Agreement shall be for the benefit of and shall be
binding upon the heirs, executors, administrators, successors and assigns of the
parties hereto.

 

14.       Governing Law.  This Agreement shall be construed and enforced in
accordance with the laws of the State of Delaware relating to the issuance of
stock and the consideration received therefor, without giving effect to the
conflict of laws principles thereof.  Except as prohibited by applicable law,
provisions of this Agreement not relating the foregoing shall be governed by and
construed in accordance with the domestic substantive laws of the Commonwealth
of Massachusetts without giving effect to any choice or conflict of laws
provisions or rule that would cause the application of the domestic substantive
laws of any other jurisdiction.  Except as prohibited by applicable law, for the
purpose of litigating any dispute that arises under this Agreement, whether at
law or in equity, the parties hereby consent to the exclusive jurisdiction in
the Commonwealth of Massachusetts and agree that such litigation shall be
conducted in the state courts of Massachusetts or the federal courts of the
United States for the District of Massachusetts.

 

15.       Severability.  If any provision of this Agreement is held to be
invalid or unenforceable by a court of competent jurisdiction, then such
provision or provisions shall be modified to the extent necessary to make such
provision valid and enforceable, and to the extent that this is impossible, then
such provision shall be deemed to be excised from this Agreement, and the
validity, legality and enforceability of the rest of this Agreement shall not be
affected thereby.

 

16.       Entire Agreement.  Unless otherwise provided in writing in a separate
agreement between the Participant and the Company or an Affiliate, this
Agreement, together with the Plan and the Notice, constitutes the entire
agreement and understanding between the parties hereto with respect to the
subject matter hereof and supersedes all prior oral or written agreements and
understandings relating to the subject matter hereof.  No statement,
representation, warranty, covenant or agreement not expressly set forth in this
Agreement shall affect or be used to interpret, change or restrict

 

--------------------------------------------------------------------------------


 

the express terms and provisions of this Agreement, provided, however, in any
event, this Agreement shall be subject to and governed by the Plan.

 

17.       Modifications and Amendments; Waivers and Consents.  The terms and
provisions of this Agreement may be modified or amended as provided in the
Plan.  Except as provided in the Plan, the terms and provisions of this
Agreement may be waived, or consent for the departure therefrom granted, only by
a written document executed by the party entitled to the benefits of such terms
or provisions.  No such waiver or consent shall be deemed to be or shall
constitute a waiver or consent with respect to any other terms or provisions of
this Agreement, whether or not similar.  Each such waiver or consent shall be
effective only in the specific instance and for the purpose for which it was
given, and shall not constitute a continuing waiver or consent.

 

18.       Company Signature; Participant Electronic Acknowledgment.  An
authorized representative has signed this Agreement below.  By acknowledging
acceptance of the terms of this Agreement through an electronic acknowledgment
system established by the Company or its designated broker, the Participant
agrees to be bound by all of the terms of this Agreement and the Plan.  The
Award will not become effective, and the Participant will therefore have no
rights to or in the Award, until the Participant acknowledges his or her
acceptance of the terms of this Agreement in the manner required by the Company.

 

--------------------------------------------------------------------------------


 

 

CUBIST PHARMACEUTICALS, INC.

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

Title:

 

 

 

THE PARTICIPANT

 

 

 

 

 

 

 

Name:

 

--------------------------------------------------------------------------------